Citation Nr: 1542277	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  12-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable disability rating for ovarian cyst status post removal.     
 
2.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a sleep disorder. 

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 2005 to September 2005 and on active duty from June 2006 to May 2007.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In February 2014, jurisdiction of the appeal was transferred to the RO in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the record shows that the Veteran served on active duty for training from May 2005 to September 2005 and on active duty from June 2006 to May 2007.  The record shows that she had service in the Reserves after May 2007 and was discharged in October 2013.  However, the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) have not been verified for the service between May 2007 and October 2013.  This should be done.  The Veteran asserts that she experienced military sexual trauma and sexual harassment during her Reserve service and she believes this has led to her current psychiatric disorders.  See the Veteran's testimony at the videoconference hearing before the Board in June 2015 (hearing transcript pages 4-6, 12), a handwritten statement by the Veteran received in November 2013, a May 2011 statement in which the Veteran asserts that she was sexually harassed during training in 2010, and a May 2011 statement in support of the claim for service connection for PTSD secondary to personal assault.  At the videoconference hearing before the Board, the Veteran asserted that she was also assaulted when serving in Iraq.  Hearing transcript, pages 4-6.   

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given the governing legal authority set forth above, a remand is necessary to verify the Veteran's Reserve service dates and the type of service including any service in Iraq.       

In a December 2013 statement and at the videoconference hearing before the Board, the Veteran indicated that she was in receipt of Social Security Administration (SSA) disability benefits.  At the videoconference hearing before the Board, she stated that she has been receiving SSA benefits due to her psychiatric disorders and PTSD for the past two years.  Hearing transcript, pages 5 to 7.  Review of the record shows that SSA denied the Veteran's claim for benefits in May 2011.  However, it is not clear whether the Veteran's SSA claim may have been subsequently granted.  SSA records dated in May 2011 and earlier are of record.  However, SSA records showing a grant of SSA benefits are not of record.  These records should be sought on remand.  In Murincsak v. Derwinski, 2 Vet. App. 363 (1992), the Court held, in essence, that records pertaining to SSA disability claims in possession of SSA are constructively in possession of VA (See 38 C.F.R. § 3.201), and that if VA does not seek to secure such records from SSA, it violates its duty to assist the claimant under 38 U.S.C.A. § 5107(a).  VA has a duty to seek these records.

The Veteran asserts that her current psychiatric disorders are due to traumatic events that occurred during service.  The Board finds that VA should afford the Veteran a VA psychiatric examination to determine whether the Veteran's current psychiatric disorder was incurred in or is medically related to injury, disease, or other event in active duty or is due to injury or disease sustained during a period of ACDUTRA, or are due to injury sustained during a period of INACDUTRA.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates and locations of the Veteran's periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) with the Army Reserves from 2007 to October 2013.  Verify the dates of any service in Iraq. 

2.  Obtain Social Security Administration records, to include both the determinations and the underlying medical records used to make any determinations, dated after May 2011, including any determinations granting benefits after May 2011.  

3.  Schedule the Veteran for a VA psychiatric examination.  The examiner should report all current psychiatric diagnoses, and specifically indicate whether the Veteran meets the DSM criteria for a diagnosis of PTSD.  The examiner should indicate whether the Veteran has a current diagnosis of a sleep disorder or whether any current sleep impairment is a symptom of a psychiatric or other disorder.   

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a currently psychiatric disorder either began during or was otherwise caused by the Veteran's active service; is due to injury or disease sustained during a period of ACDUTRA; or is due to injury sustained during a period of INACDUTRA.  

The examiner should clearly outline the rationale for any opinion expressed. 

4.  Readjudicate the claims remaining on appeal in light of any new evidence.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




